DETAILED ACTION
Objection to Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed such as, for example, “A method to transmit, receive and display sub streaming concurrently with main streaming.”
Claim Objections
Claim 12 is objected to because of a typographical error in “the first streaming apparatus and the second streaming apparatus are from a plurarity of streaming apparatuses.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mullig et al. (US20070143493A1).
Regarding claim 1, Mullig discloses a reception apparatus comprising (Fig 3 and para [0058] show the Client Computing Device 115 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403 substantially concurrently):
communication circuitry configured to transmit a first start request to a first streaming apparatus [content delivery server 25], the first start request is an instruction that orders the first streaming apparatus to commence transmitting first main streaming [high resolution primary video], wherein the communication circuitry is configured to receive the first main streaming from the first streaming apparatus concurrently with first sub streaming [low resolution preview video] from the first streaming apparatus (para [0057] shows the content delivery server 25 streams at least one of the video feeds in high resolution and at least one of the video feeds in low resolution; para [0058] shows the client 
wherein the communication circuitry is configured to receive the first main streaming from the first streaming apparatus concurrently with first sub streaming from the first streaming apparatus (para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary” video pane 401 and low resolution versions of the additional live video feeds in “preview” video panes 403 of the main display dialog window 400 substantially concurrently. This feature allows the user to preview additional videos in the preview video panes 403 while a video is playing in the primary video pane 401.)

Regarding claim 2, Mullig as applied to claim 1 discloses the reception apparatus according to claim 1, wherein the communication circuitry is configured to transmit the first start request after receiving the first sub streaming (para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403 substantially concurrently; para [0006] shows the user to select (e.g., click on) one of the live videos playing in low resolution in one of the preview video panes to be displayed in the primary video pane in high resolution; para [0061] shows the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15.)

Regarding claim 3, Mullig as applied to claim 1 discloses the communication circuitry is configured to transmit a stop request to the first streaming apparatus, the stop request is an instruction that orders the first streaming apparatus to stop transmitting the first main streaming (para [0089] shows the client application 15 is configured to stop streaming the high resolution version of the video feed currently playing in the primary video pane 401, begin streaming the low resolution version of the video feed to a preview video pane 403, and play the related on-demand video in the primary video pane 401.)

Regarding claim 10, Mullig as applied to claim 1 discloses: 
display output circuitry configured to cause a screen to display first sub-video on a portion of the screen while simultaneously displaying first main video on a different portion of the screen, the display output circuitry is configured to generate the first sub-video from the first sub streaming and generate the first main video from the first main streaming (Fig 3 and para [0004-0005] show Client Computing Device 115 allows the user to receive and view a high resolution “primary” video and one or more additional low resolution “preview' videos substantially concurrently.)

Regarding claim 11, Mullig discloses a reception method comprising (Fig 3 and para [0058] show the Client Computing Device 115 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403 substantially concurrently): 
receiving, by communication circuitry, first sub streaming [low resolution preview video] from a first streaming apparatus [video source servers 20 a], and thereafter; transmitting, from the communication circuitry to the first streaming apparatus, a start request orders the first streaming apparatus to commence transmitting first main streaming [high resolution primary video] (para [0057] shows the content delivery server 25 streams at least one of the video feeds in high resolution and at least one of the video feeds in low resolution; para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403 substantially concurrently; para [0006] shows the user to select (e.g., click on) one of the live videos playing in low resolution in one of the preview video panes to be displayed in the primary video pane in high resolution; para [0061] shows the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15; para [0063] shows the content delivery server 25 receives the low resolution and high resolution video streams from video source servers 20 a-20 f and delivers one or more of the available low resolution video feeds to the client application 15 and switches among which high resolution video feeds are to be delivered to the client application 15 depending on the user's selection.)

Regarding claim 14, Mullig discloses a streaming apparatus comprising (para [0042] shows one or more audio and/or video source servers 20 may be provided that stream video and audio content over the network 45): 
communication circuitry configured to transmit sub streaming to a reception apparatus concurrently with transmitting main streaming to the reception apparatus (para [0058] shows a high resolution version of one of the live video feeds in a “primary” video pane 401 and low resolution versions of the additional live video feeds in “preview” video panes 403 of the main display dialog window 400 substantially concurrently.)

Regarding claim 15, Mullig as applied to claim 14 discloses the streaming apparatus is configured to transmit the main streaming to the reception apparatus as a result of receiving a start request from the reception apparatus (para [0006] shows the user to select (e.g., click on) one of the live videos playing in low resolution in one of the preview video panes to be displayed in the primary video pane in high resolution; para [0061] shows the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15.)

Regarding claim 16, Mullig as applied to claim 15 discloses the streaming apparatus is configured to inhibit transmitting the main streaming to the reception apparatus until the streaming apparatus receives the start request from the reception apparatus (para [0061] shows the content delivery server 25 stops streaming the high resolution version of the video feed playing in the primary video pane 401 until the selection was made by the user.)
Regarding claim 17, Mullig discloses an operating room system comprising (EXAMINER’S NOTES: the preamble recitation of “an operating room system” is mere statement of purpose. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02)):
cameras configured to acquire image data (para [0068] shows live video feeds are captured by a plurality of cameras); and 
an audiovisual controller configured to (Fig 1 and para [0042] show content delivery server 25): 
receive a plurality of sub streaming from the cameras to (Fig 1 and para [0042, 0068] show content delivery server 25 receives live video feeds captured by a plurality of cameras); 
transmit a start request, the request is an instruction that orders one of the cameras to commence outputting main streaming; and receive the main streaming concurrently with receiving the plurality of sub streaming, wherein the main streaming has a higher bit rate than a bit rate for each of the plurality of sub streaming (para [0062] shows the content delivery server 25 may maintain links with sources that provide video feeds of various camera angles showing the same event; para [0057] shows the content delivery server 25 streams at least one of the video feeds in high resolution and at least one of the video feeds in low resolution; para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403; para [0006] shows the user to select (e.g., click on) one of the live videos playing in low resolution in one of the preview video panes to be displayed in the primary video pane in high resolution; para [0061] shows the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15; para [0058] shows this feature allows the user to preview additional videos in the preview video panes 403 while a video is playing in the primary video pane 401.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mullig in view of Klein et al. (US20090085740A1).
Regarding claim 4, Mullig as applied to claim 1 discloses the first main streaming has a higher bit rate than a bit rate of the sub streaming (para [0064] shows a video in high resolution is streamed with a high number of bits per second as compared to videos streamed in low resolution.)
Mullig fails to teach the first sub streaming and the first main streaming are generated from an image acquired by the first streaming apparatus.
However Klein, in an analogous art ([Abstract] shows a method and apparatus for controlling video streams. A control message adapted for requesting the one of the video camera controllers to switch from providing the video stream using the first quality level to providing the video stream using a second quality level. The first quality level may be a low level of quality and the second quality level may be a high level of quality), discloses:
the first sub streaming and the first main streaming are generated from an image acquired by the first streaming apparatus (para [0111] shows the video camera controllers include any devices capable of capturing video as well as still images; para [0017] shows a low-quality video stream is a video stream having a low rate and/or a low resolution (relative to the high-quality video stream), or may be one or more still images; para [0030] shows the low-quality video streams may be presented as video thumbnails; the videos 210 (i.e., the displayed thumbnails) may be manually selected by a user to review in high-quality format rather than low-quality format.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mullig with the system of Klein in order to present videos as video thumbnails, which may be selectable via a user interaction device (Klein; para [0030]).

Regarding claim 5, Mullig as applied to claim 1 discloses the communication circuitry is configured to receive second sub streaming from a second streaming apparatus (para [0062] shows the content delivery server 25 may maintain links with sources that provide video feeds of various camera angles showing the same event.)
Mullig fails to teach the second sub streaming is generated from an image acquired by the second streaming apparatus.
However Klein, in an analogous art ([Abstract] shows a method and apparatus for controlling video streams. A control message adapted for requesting the one of the video camera controllers to switch from providing the video stream using the first quality level to providing the video stream using a second quality level. The first quality level may be a low level of quality and the second quality level may be a high level of quality), discloses:
the second sub streaming is generated from an image acquired by the second streaming apparatus (para [0111] shows the video camera controllers include any devices capable of capturing video as well as still images; para [0017] shows a low-quality video stream is a video stream having a low rate and/or a low resolution (relative to the high-quality video stream), or may be one or more still images; para [0030] shows the low-quality video streams may be presented as video thumbnails; the videos 210 (i.e., the displayed thumbnails) may be manually selected by a user to review in high-quality format rather than low-quality format.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mullig with the system of Klein in order to present videos as video thumbnails, which may be selectable via a user interaction device (Klein; para [0030]).

Regarding claim 6, Mullig-Klein as applied to claim 5 discloses the communication circuitry is configured to transmit a second start request to the second streaming apparatus in a manner that orders the second streaming apparatus to commence transmitting second main streaming, the second main streaming is generated from the image acquired by the second streaming apparatus and has a higher bit rate than a bit rate of the second sub streaming (Mullig; para [0063] shows the content delivery server switches among which high resolution video feeds are to be delivered to the client application 15 depending on the user's selection.)

Regarding claim 7, Mullig-Klein as applied to claim 6 discloses the communication circuitry is configured to transmit a stop request to the first streaming apparatus, the stop request is an instruction that instructs the first streaming apparatus to stop transmitting the first main streaming prior to a transmission of the second start request from the communication circuitry (Mullig; para [0063] shows the content delivery server switches among which high resolution video feeds are to be delivered to the client application 15 depending on the user's selection; para [0061] shows the content delivery server 25 stops streaming the high resolution version of the first video feed playing in the primary video pane 401 until the selection was made by the user.)

Regarding claim 8, Mullig-Klein as applied to claim 6 discloses the communication circuitry is configured to transmit a designating request to the second streaming apparatus, the designating request is an instruction that orders the second streaming apparatus to commence outputting second main streaming and designates image data regarding to the second sub streaming as a main image to be outputted (Mullig; para [0062] shows the content delivery server 25 may maintain links with sources that provide video feeds of various camera angles showing the same event. Klein; para [0111] shows the video camera controllers include any devices capable of capturing video as well as still images; para [0017] shows a low-quality video stream is a video stream having a low rate and/or a low resolution (relative to the high-quality video stream), or may be one or more still images; para [0030] shows the low-quality video streams may be presented as video thumbnails; the videos 210 (i.e., the displayed thumbnails) may be manually selected by a user to review in high-quality format rather than low-quality format.)

Regarding claim 9, Mullig-Klein as applied to claim 8 discloses the communication circuitry is configured to transmit a stop request to the first streaming apparatus after switching the first main streaming to the second main streaming, the stop request is an instruction that instructs the first streaming apparatus to stop transmitting the first main streaming (Mullig; para [0063] shows the content delivery server switches among which high resolution video feeds are to be delivered to the client application 15 depending on the user's selection; para [0089] shows the client application 15 is configured to stop streaming the high resolution version of the video feed currently playing in the primary video pane 401, begin streaming the low resolution version of the video feed to a preview video pane 403, and play the related on-demand video in the primary video pane 401.)

Regarding claim 12, Mullig as applied to claim 11 discloses: 
transmitting, from the communication circuitry, a designating request after the communication circuitry receives the first main streaming from the first streaming apparatus, the designating request instructs the second streaming apparatus to commence transmitting second main streaming, wherein the first streaming apparatus and the second streaming apparatus are from a plurarity of streaming apparatuses (para [0062] shows the content delivery server 25 may maintain links with sources that provide video feeds of various camera angles showing the same event, such as for a sports event; para [0063] shows the content delivery server 25 switches among which high resolution video feeds are to be delivered to the client application 15 depending on the user's selection.)
Mullig fails to teach the designating request is an instruction that designates image data from a second streaming apparatus as a main image to be outputted.
However Klein, in an analogous art ([Abstract] shows a method and apparatus for controlling video streams. A control message adapted for requesting the one of the video camera controllers to switch from providing the video stream using the first quality level to providing the video stream using a second quality level. The first quality level may be a low level of quality and the second quality level may be a high level of quality), discloses:
the designating request is an instruction that designates image data from a second streaming apparatus as a main image to be outputted (para [0111] shows the video camera controllers include any devices capable of capturing video as well as still images; para [0017] shows a low-quality video stream is a video stream having a low rate and/or a low resolution (relative to the high-quality video stream), or may be one or more still images; para [0030] shows the low-quality video streams may be presented as video thumbnails; the videos 210 (i.e., the displayed thumbnails) may be manually selected by a user to review in high-quality format rather than low-quality format; [Abstract] shows a control message adapted for requesting the one of the video camera controllers to switch from providing the video stream using the first quality level to providing the video stream using a second quality level. The first quality level may be a low level of quality and the second quality level may be a high level of quality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mullig with the system of Klein in order to present videos as video thumbnails, which may be selectable via a user interaction device (Klein; para [0030]).

Regarding claim 13, Mullig-Klein as applied to claim 12 discloses: 
transmitting, from the communication circuitry, a stop request after switching as the main image from the first main streaming to the second main streaming, the stop request is an instruction that orders the first streaming apparatus to stop transmitting the first main streaming (Mullig; para [0061] shows the client application 15 sends a request to the content delivery server 25 to stream the high resolution version of the selected video to the client application 15. In response, the content delivery server 25 stops streaming the high resolution version of the video feed playing in the primary video pane 401 before the selection was made by the user; para [0063] shows the content delivery server 25 switches among which high resolution video feeds are to be delivered to the client application 15 depending on the user's selection.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mullig in view of Okamoto et al. (US20030085999A1).
Regarding claim 19, Mullig discloses a system comprising: 
cameras (para [0067] shows video feeds showing various camera angles); 
an integrated unit configured to (Fig 1 and para [0042] show content delivery server 25): 
receive a plurality of sub streaming [low resolution videos] from the cameras (para [0067] shows video feeds showing various camera angles; para [0057] shows the content delivery server 25 streams at least one of the video feeds in high resolution and at least one of the video feeds in low resolution; para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary' video pane 401 and low resolution versions of the additional live video feeds in “preview' video panes 403); 
transmit a start request, the request is an instruction that orders one of the cameras to commence outputting main streaming (para [0067] shows video feeds showing various camera angles; para [0006] shows the user to select (e.g., click on) one of the live videos playing in low resolution in one of the preview video panes to be displayed in the primary video pane in high resolution); and 
receive the main streaming concurrently with receiving the plurality of sub streaming, wherein the main streaming has a higher bit rate than a bit rate of each of the plurality of sub streaming (para [0058] shows the client application 15 is configured to display a high resolution version of one of the live video feeds in a “primary” video pane 401 and low resolution versions of the additional live video feeds in “preview” video panes 403 of the main display dialog window 400 substantially concurrently. This feature allows the user to preview additional videos in the preview video panes 403 while a video is playing in the primary video pane 401; para [0064] shows a video in high resolution is streamed with a high number of bits per second as compared to videos streamed in low resolution.)

Mullig fails to teach a vehicle control system comprising: 
cameras mounted onto a vehicle.
However, Okamoto discloses a vehicle control system comprising ([Abstract] shows a vehicle surroundings monitoring system for synthesizing and displaying images captured by a plurality of cameras):
cameras mounted onto a vehicle (Fig 2 and para [0029] shows he arrangement of the cameras in a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mullig with the system of Okamoto in order to provide a vehicle surroundings monitoring system for synthesizing and displaying images captured by a plurality of cameras (Okamoto; [Abstract]).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Shaya (US20160302666A1) discloses in para [0012] a method receiving, from the diagnostic device at the patient device, abnormal patient diagnostic information; generating at least one alert on the patient device in response to the received abnormal patient diagnostic information selected from a group that can include text, report and e-mail; and displaying the at least one alert to the patient on the patient device. Shaya fails to teach claim 17.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kadochi et al. (US20130088597A1) shows in [Abstract] an in-car multiple-resolution camera system for first responder vehicles includes a high-resolution camera imager for capturing images in high resolution and outputting the same in a first high-resolution image output stream. A signal processing module is provided for processing the first high resolution image output stream and producing (1) a reduced area high-resolution image output stream containing image information for only a selected portion or portions of the original image and (2) a wide-area low-resolution image output stream. Kadochi fails to teach claim 20.
Citation of Relevant Prior Art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al. (US20030197785A1) discloses in [Abstract] multiple streams of data are streamed to a user's terminal with images from different cameras. Low resolution thumbnail images tell the user what image streams are available. A focus stream provides high resolution images from a selected camera. A user can switch the focus stream to another stream by clicking on the associated thumbnail.
Liu et al. (US20210248389A1) discloses in [Abstract] a vehicle control system includes: a possible user determination section that allows a first camera having a first resolution to capture an image around a vehicle to determine whether or not the captured image includes a possible facial image of a user; a user determination section that allows a second camera having a second resolution which is higher than the first resolution and consuming more power than the first camera to capture an image around the vehicle to determine whether or not the captured image includes a facial image of the user in a case where the possible user determination section determines that the possible facial image of the user is included.
Ashrafi (US20190356850A1) discloses in [Abstract] the driver assistance system (101) comprises a camera (102). In the standard operation mode, the camera (103) is configured to iteratively switch between recording images of a first type and images of a second type with a higher resolution than the images of the first type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442